—In four separate proceedings by a judgment creditor, each against a different judgment debtor to enforce a respective money judgment entered by confession against the debtor, the judgment debtors appeal from an order of the Supreme Court, Westchester County, entered December 17, 1965, which denied the motion of Manlio Severino (one of said debtors) inter alia: (1) to vacate (a) a decision of said court adjudging him in contempt of court, (b) subpoenas served upon him, and (c) all the judgments, upon payment of $1,000 to the judgment creditor; and (2) to vacate all the judgments on the ground of fraud and misconduct, pursuant to CPLR 5015 (subd. [a], par. 3). Order reversed, without costs, and motion remitted to Special Term for a hearing and determination de novo. Serious factual issues have been raised upon this motion which cannot properly be decided without a hearing.
Hill, Acting, P. J., Rabin, Hopkins and Benjamin, JJ., concur.